Citation Nr: 1040956	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar degenerative 
disc disease (DDD) at L5-S1, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an increased rating for lumbar DDD at L5-S1.  
The Board remanded the claim in March 2005 and March 2008 for 
further development.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, there is no evidence that the 
Veteran's lumbar spine disability results in unfavorable 
ankylosis of the entire thoracolumbar spine; pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings; 
or incapacitating episodes of intervertebral disc syndrome having 
a total duration of at least six weeks during the past year.

2.  From January 6, 2003 to September 29, 2003, the Veteran's 
lumbar spine disability resulted in mild, incomplete paralysis of 
the sciatic nerve (left L5-S1 radiculopathy).



(CONTINUED NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar 
DDD, at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292 - 5295 
(2002), Diagnostic Codes 5292 - 5295 (2003), Diagnostic Codes 
5235 - 5243 (2009).

2.  The criteria for a separate 10 percent disability evaluation 
for left L5-S1 radiculopathy have been met for period from 
January 6, 2003 to September 29, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 
4.124, 4.124a, Diagnostic Codes 5293 (2002), 5243, 8520 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  A pre-decisional 
VCAA letter was provided to the Veteran in March 2002.  However, 
that letter did not indicate what evidence was required to 
substantiate the claim for an increased rating.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
June 2003, March 2005 and April 2008 that informed him of what 
evidence was required to substantiate the claim for an increased 
rating, and of his and VA's respective duties for obtaining 
evidence.  Therefore, he was "provided the content-complying 
notice to which he [was] entitled." Pelegrini v. Principi v. 
Principi, 18 Vet. App.112, 122. (2004) 

Additionally, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and evidence 
he needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent that 
he had actual knowledge of the rating elements of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in April 2008.

After these notice letters were sent, the claim was 
readjudicated, and a supplemental statement of the case was 
issued in August 2009.  Consequently, the Board finds that the 
duty to notify has been satisfied.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent VA 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
RO reviewed and associated the Veteran's service medical evidence 
and VA treatment records with the claims folder .  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.

The Veteran was also afforded VA examinations in March 2001, 
August 2005 and June 2009 for the purpose of determining the 
nature and severity of his lumbar spine disability.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's lumbar DDD 
disability since the June 2009 VA examination.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met and the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009).

The Veteran was also offered a Travel Board hearing, which he 
declined.  In view of the foregoing, the Board finds no further 
notice or assistance is required to fulfill VA's duty to assist 
in the development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule) which is based 
on average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various 
disabilities.

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an 
initial rating, consideration must be given to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are also 
appropriate in increased-rating claims in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements. In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervations, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a 
healed injury are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

By rating decision of April 1982, service connection for chronic 
low back strain with muscle spasms was granted and awarded a 
10 percent rating, effective August 1981.  By rating decision of 
July 1997, chronic low back strain with muscle spasms was 
recharacterized as lumbar DDD at L5-S1 and the 10 percent rating 
was increased to 40 percent, effective September 1996.  A 
40 percent rating has been in effect since that time.  

The Veteran contends that his service-connected low back 
disability is more severe than currently evaluated.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the appeal 
will be denied.  

During the pendency of this appeal, regulatory changes amended 
the rating criteria for evaluating intervertebral disc syndrome.  
See 67 Fed. Reg. 54,345-54,349 (2002).  This amendment was 
effective on September 23, 2002.  Id. Effective September 26, 
2003, VA revised the criteria for diagnosing and evaluating the 
spine.  68 Fed. Reg. 51454-51458 (2003).
 
VA's General Counsel, in a precedent opinion, has held that when 
a new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change as 
long as the application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions 
may only be applied as of their effective date and, before that 
time, only the former version of the regulation may be applied.  
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).  

The RO addressed the Veteran's claim for increase under both the 
old criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  Therefore, there is no prejudice to the 
Veteran for the Board to apply the regulatory revisions of both 
September 23, 2002 and September 26, 2003 in our appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, will be rated as degenerative 
arthritis under Diagnostic Code 5203.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic 
or osteoarthritis), established by x-ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. A 20 percent evaluation is assigned when there is 
x-ray evidence of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under this Diagnostic 
Code, a 60 percent evaluation is assigned when there is evidence 
of pronounced disability with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief; and a 40 percent evaluation is assigned when 
there is severe disability with recurrent attacks and only 
intermittent relief.  A 20 percent rating when it was moderate, 
recurring attacks.  A 10 percent rating for mild intervertebral 
disc syndrome.  

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Specifically, a 60 percent evaluation may be assigned when there 
is evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during the 
past twelve months; and a 40 percent evaluation is assigned when 
the incapacitating symptom episodes last at least four weeks, but 
less than six weeks.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least two 
weeks, but less than four weeks during the past 12 months and a 
10 percent rating is assigned for incapacitating episodes have a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  This remained essentially unchanged 
in the revisions effective on September 26, 2003.  In June 2004, 
a correction was published to reinsert material that was 
inadvertently omitted from the initial publication of the 2003 
revision.  69 Fed. Reg. 32449 (2004).

Note (1) states that for purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) states that when evaluating the disability on the basis 
of chronic manifestations, evaluate the orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 38 C.F.R. § 
4.71a, Diagnostic Code 5293.

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; a 20 percent rating was 
assigned with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; a 10 
percent rating was assigned for characteristic pain on motion; 
and a 0 percent rating was assigned with slight subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Prior to September 26, 2003, Diagnostic Code 5292, for limitation 
of motion of the lumbar spine, provided a 10 percent rating when 
limitation of motion was slight, a 20 percent rating when 
moderate, and a 40 percent rating when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned for 
lumbosacral strain when there is unfavorable ankylosis of the 
entire thoracolumbar spine; and a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the thoracolumbar 
spine.  Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  

The notes to the revised rating formula for diseases and injuries 
to the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1).  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

The Veteran underwent a contract compensation and pension 
examination for VA purposes in March 2001.  He related a history 
of sustaining a lifting injury to his back while stationed in 
Alaska in 1967.  He was treated conservatively and was 
subsequently given a quarter inch lift for his left shoe.  At the 
time of the examination, the Veteran related that he had been 
unemployed since 1989 and that he had terminated his employment 
because of recurrent low back pain.  He also stated that yard 
work, and household chores such as chores that require bending 
and lifting increased his low back pain.  Examination revealed 
forward flexion of 40 degrees, side bending of 20 degrees, 
extension of 10 degrees, and rotation of 10 degrees.  He 
demonstrated lumbar paraspinal muscle spasms and pain to 
palpation over the L-5/S-1 innerspace.  There was negative 
sciatic notch tenderness.  Straight leg raising was negative, 
bilaterally.  X-ray findings showed moderate narrowing of the L4-
5 and L5-S1 disc space with associated spur formation over the 
anterior/superior and inferior bodies of L4-L5.  No acute 
fracture or dislocation was shown.  The clinical impression was 
lumbar DDD without significant radiculopathy.  

As per Deluca v. Brown, the Veteran was taken and placed on a 
level treadmill at a 1.4 mile per hour and accomplished 3 miles 
with increased complaints of pain.  He was taken off the 
treadmill and demonstrated normal heel-toe gait mechanics.  He 
was then placed on a lumbar flexion machine at 40 pounds and 
accomplished 10 repetitions.  He was then placed on a lumbar 
extension machine at 40 pounds and accomplished 10 repetitions.  
Reexamination of the low back revealed increased complaints of 
lumbar spasticity.  Forward flexion decreased from 40 to 32 
degrees.  With a reasonable degree of medical probability, the 
examiner stated that the Veteran's low back disability would give 
him difficulty with standing for protracted periods of time and 
doing repetitive bending or material handling in excess of 
25 pounds.   

VA outpatient treatment records from June 2002 to September 2004 
were obtained and  associated with the claims folder.  In June 
2002, the Veteran was seen in the pain clinic and noted to have 
moderately pronounced lumbar disc syndrome and osteoarthritis of 
the lumbar spine.  He was not considered a surgical candidate.  
He was noted to receive epidurals which helped for short periods 
of time.  He stated that his lumbar pain was 5/10.  An August 
2002 treatment note described the Veteran as suffering from non-
radiating low back pain.

In January 200,3 the Veteran was seen with a history of low back 
pain concentrated in the low back with radiation.  His pain was 
5/10 with the highest level of 8/10.  The pain was described as 
dull and throbbing.  He described his spare time activities as 
riding motorcycles and doing yard work.  The assessment was 
radiculopathy with possible arthropathy.  He was started on 
Naprosyn.  In March 2003, he underwent a MRI which showed 
degenerative changes and disc bulges.  It also showed mild nerve 
root impingement.  In May 2003, he was seen complaining of 
chronic pain with achy radiation to the legs and left S1 joint.  
He stated that he rode motorcycles which made him feel better.  
He used Naproxen and Methancarbanol with good relief.  He was 
being cancelled from the pain clinic as he was going North on an 
1800 mile motorcycle trip.  In September 2003, he was seen 
complaining of constant ache with sharp pain radiating to his 
legs and left sciatica.  A medial branch block to the lumbar 
vertebral level L4-5 and L5-S1 on the left was performed for 
"lumbar radiculopathy".  In April 2004, he returned to the pain 
clinic and stated that his pain symptoms were slowly returning 
with the left greater than the right.  He was scheduled for radio 
frequency lesioning (RFL).  In September 2004, he underwent RFL 
and was told to return in six month if necessary.  

The Veteran underwent a contract compensation and pension 
examination for VA purposes in August 2005.  He complained of 
constant dull pain in the lower lumbar region with increased 
sharp pain in his low back associated with any type bending and 
lifting.  He denied significant lower extremity radicular 
symptoms.  He stated that the pain was worse with standing for 
protracted periods of time, walking long distances, repetitive 
bending, stooping, or lifting.  He denied bowel or bladder 
incontinence.  He had one episode of incapacitating back pain 
that required one day of bed rest.  Physical examination revealed 
combined thoracolumbar 40/90 degrees, side bending 20/30 left and 
right, extension 10/30 and rotation 10/30 left and right.  He 
demonstrated moderate lumbar paraspinal muscle spasm from L4-S1 
with acute pain to palpation over L4-5, L5-S1 interspace.  There 
was negative sciatic notch tenderness, bilaterally.  Straight leg 
raising in the sitting and supine position was negative.  Motor 
function was normal.  X-ray findings showed marked narrowing in 
L4-5, L5-S1 disc space on lateral projection.  There was no acute 
fracture or dislocation.  The clinical impression was lumbar DDD 
without significant radiculopathy and moderate mechanical low 
back pain, secondary to lumbar DDD.  

As per Deluca v. Brown, the Veteran was taken and placed on a 
level treadmill at a 1.2 mile per hour and accomplished 3 miles 
with increased complaints of pain.  He was taken off the 
treadmill and demonstrated normal heel-toe gait mechanics.  He 
was then placed on a floor-to-waist level lifting station and 
fatigue failed after 5 repetitions, complaining of increased 
severity of low back pain.  Reexamination of the low back 
demonstrated an increase in spasticity and further loss of 
forward flexion dynamics to 20 degrees.  He demonstrated 
persistent normal heel-to-toe gait mechanics.  With a reasonable 
degree of medical probability, the examiner stated that the 
Veteran's low back disability would give him difficulty with 
standing for protracted periods of time, walking long distances, 
and would preclude any type of bending or material handling.  

VA outpatient treatment records from February 2006 to 
December 2007 were obtained and associated with the claims 
folder.  He was seen for physical therapy, starting therapy for 
two times a week for six weeks for back stretching and 
strengthening of the low back.  It was also noted that he would 
continue to be followed by the pain clinic.  In February 2007, he 
was seen for a radiofrequency nerve ablation for low back pain.  
In December 2007, he was fitted for a back brace.  He also was 
reviewed for his current pain and found that it was well 
controlled with his current pain medication regimen and RFL every 
9 months.  

In June 2009, the Veteran underwent a VA examination.  He 
complained of back pain brought on by bending, physical activity, 
walking and changes in weather.  He described his worse pain as 
10/10 and that he had regular back pain of 5/10.  He was 
prescribed Methocarbamol for muscle spasms and Tramadol for pain.  
He stated that medication reduced the sharpness of his pain and 
that he always had pain.  He also related no history of 
hospitalization or surgery, no history of neoplasm, urinary 
incontinence, urinary urgency, urinary retention, or urinary 
frequency.  He had no constipation, fecal incontinence, erectile 
dysfunction, paraesthesia, numbness, leg or foot weakness, falls, 
or unsteadiness.  There was no history of fatigue, stiffness, or 
weakness.  He did have a history of pain and decreased motion.  
There were no flare-ups because of the Veteran's spinal 
condition.  There were no incapacitating episodes of spine 
disease.  He stated that when watering the grass, he had pain 
after a 1/2 hour.  He had normal gait.  

Physical examination revealed no gibbus, kyphosis, lumbar 
flattening, lumbar lordosis, scoliosis, reverse lordosis, or 
thoracolumbar ankylosis.  Sensory and reflex examinations were 
normal.  Range of motion was flexion of 60 degrees, extension of 
25 degrees, left and right lateral flexion of 25 degrees, and 
left and right lateral rotation of 45 degrees.  After three 
repetitions, there was no additional limitation of motion.  The 
diagnostic impression was degeneration L4-5 and L5-S1 bony and 
disc disease.  The diagnosis was spondylosis of the lumbar spine 
without lower extremity radiculopathy.  The Veteran was noted to 
have last worked in 1989 in construction.  The Veteran's low back 
condition was noted to have an effect on his usual activities.  
Chores, shopping, traveling, feeding, bathing, dressing, 
toileting, and grooming were affected moderately.  He would be 
unable to perform/conduct exercise, sports, or recreation.  The 
examiner reported that the Veteran indicated that he stopped 
working in 1989 or 1990 because his back bothered him and he did 
not have to work.  The examiner opined that the Veteran had 
degenerative changes of his spine, and that sitting, standing, 
and walking, at times would be irritating for him.  However, he 
did not find that these findings would prevent the Veteran from 
being employed.  
 
Based on the foregoing, the evidence of record has not shown that 
the Veteran warranted in excess of a 40 percent rating at any 
time during the appellate period.  Presently, and throughout the 
appellate period, the Veteran's low back disability has been 
rated 40 percent disabling.  

Prior to September 2002, there has been no evidence of pronounced 
findings, with little intermittent relief.  The Veteran did have 
pain of 5/10 with muscle spasms to palpation.  However, his 
condition was no more than severe at any time prior to 
September 2002.  There was no evidence of absent ankle jerk or 
other neurological findings with little intermittent relief.  In 
June 2002, his condition was described as moderate and he was 
noted to have mild pain which was not that bad due to treatment 
with epidurals.  Pronounced disability with persistent sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief, has not been shown.  Therefore, no more than 
a 40 percent rating has been warranted for the Veteran's back 
disability prior to September 2002.  

As of September 2002, in order to warrant a 60 percent rating for 
the Veteran's DDD, incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months must be 
shown.  In this case, no more than one day of an incapacitating 
episode has been shown related to his DDD.  Therefore, the 
Veteran does not warrant a 60 percent rating since September 2002 
for his DDD disability.  

Prior to September 2003, the Veteran's 40 percent schedular 
rating was the highest schedular rating available under 
Diagnostic Codes 5292 for limitation of motion for the lumbar 
spine and 5295 for lumbosacral strain.  The Veteran is the 
maximum rating for loss of range of motion of the lumbar spine 
under the rating criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a higher 
disability evaluation may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving 
the maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  
Therefore, the only means by which a higher rating could be 
assigned would be if there is evidence of unfavorable ankylosis 
of the entire thoracolumbar spine or intervertebral disc 
syndrome, which was discussed directly above.

The Veteran could warrant a 50 percent rating if ankylosis of the 
entire thoracolumbar spine was shown.  The evidence, however, 
shows the opposite.  The Veteran does not have ankylosis, as 
specifically noted on his June 2009 VA examination.  

The Board has also considered the Veteran's statements that his 
disability is worse.  For his lumbar spine disability, he had 
reported constant pain.  He states that it moderately affects his 
chores, shopping, traveling, grooming, feeding, and bathing..  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the 
Veteran's lumbosacral spine has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluation.  The medical findings (as provided in the examination 
reports) directly address the criteria under which the disability 
is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  Although the most recent examiner in 
June 2009, made editorial comments on whether or not the Veteran 
chose to work or not, he did sufficiently indicate the 
symptomatology which affected the Veteran's low back disability 
and how that symptomatology affected his ability to work.  The 
examination and evaluation of the Veteran's symptomatology was 
probative of his condition in connection with the criteria under 
which his disability was to be evaluated.  

The Board has also considered whether a separate rating for 
neurological impairment is appropriate.  See generally Bierman v. 
Brown, 6 Vet. App. 125 (1994) (holding that under former 
Diagnostic Code 5293 a separate rating for a neurological 
disability may be appropriate when its manifestations are 
distinct from the musculoskeletal disorder).   After reviewing 
the record, the Board finds that the criteria to support a 
separate compensable rating prior to January 6, 2003 were not 
demonstrated.  The Veteran's March 2001 VA examination was 
essentially normal with respect to neurological findings.  The 
diagnosis was lumbar DDD without significant radiculopathy.  
Similarly, when he was seen in August 2002, the examiner 
diagnosed him as having non-radiating low back pain.  

However, resolving doubt in his favor, the Board concludes that 
the veteran clearly experienced neurological complications in 
relation to his thoracolumbar spine disability for the period 
from January 6, 2003 to September 29, 2003, which is the date he 
underwent a medial branch block.  The record shows that the 
Veteran was seen on January 6, 2003, and that his complaints 
included radiation.  The assessment was radiculopathy with 
possible arthropathy.  A May 2003 treatment note described him as 
having radiation into the left SI joint.  Left sciatica (lumbar 
radiculopathy) was diagnosed in September 2003, which resulted in 
the Veteran undergoing the medial branch block.  It is quite 
clear that the Veteran's neurological symptoms essentially 
resolved following the September 29, 2003 procedure.  The Board 
will therefore evaluate the veteran's chronic neurological 
manifestations pursuant to Diagnostic Code 8520, Sciatic nerve, 
for the limited period noted above.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating 
which may be assigned for neuritis not characterized by organic 
changes as noted above will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is evidence 
of mild incomplete paralysis (10 percent), moderate incomplete 
paralysis (20 percent), moderately severe incomplete paralysis 
(40 percent), severe incomplete paralysis with marked muscular 
atrophy (60 percent),or complete paralysis when the foot dangles 
and drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost (80 
percent). See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 
8720.  It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.

The records documenting the level of neurological disability 
experienced by the veteran are limited.  As discussed above, the 
Veteran's symptoms were limited to complaints of aches and pain 
into his legs and left SI joint.  There was no evidence of 
decreased neurological, sensory, or motor function.  There were 
no organic changes.  In other words, the symptoms of the 
Veteran's lumbar radiculopathy were subjective in nature.  Again, 
resolving the benefit of the doubt in favor of the veteran, the 
Board finds that evidence supports the award of a separate rating 
for mild paralysis of the sciatic nerve, and that a 10 percent 
evaluation is warranted under Diagnostic Code 8520, for the 
period from January 6 to September 29, 2003.

As for the period following, September 29, 2003, the Board finds 
that a separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the Veteran 
suffers from a separate neurological disability distinct from his 
service-connected back disability.  The medical evidence of 
record does not identify any separate neurological findings or 
disability.  Treatment notes dated after the medial branch block 
make no reference to ongoing problems related to lumbar 
radiculopathy.  Moreover, when he was examined in August 2005, 
the Veteran denied radicular symptoms.  The diagnosis was lumbar  
DDD without significant radiculopathy.  The Veteran had a normal 
neurological examination when he was evaluated in June 2009.  
Motor, sensory, and reflex testing were all within normal limits.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeals period, there is no 
evidence of hospitalization as a result of his lumbar spine 
disability.  Although the Veteran has been unemployed since 1989, 
and although he has indicated that he stopped working because of 
his back pain, there is no evidence of record that shows that his 
back pain prevented him from working.  The most recent VA 
examination of June 2009 includes findings to the contrary.  The 
examiner stated that sitting, standing, or walking, may be 
irritating for the Veteran at times, but it does not prevent him 
from working.  Further, although the Veteran has not worked since 
1989, the record does not show it affects his hobby of motorcycle 
riding, and in May 2003, he took an 1800 mile motorcycle trip.  
Such causes the Board to question the Veteran's credibility with 
respect to his assertion that his back disability is 
incapacitating.  Further, from a non-medical perspective, it 
shows that the Veteran is able to sit for a considerable amount 
of time and should not have marked interference with his ability 
to sit for periods of time.  The rating criteria reasonably 
describes the Veteran's disability level and symptomatology, and 
provides for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted for his claimed service-connected lumbar 
DDD increased rating.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of his DDD, warrants more than a 40 percent rating 
for any period on appeal.  


ORDER

A rating in excess of 40 percent for lumbar DDD is denied.  

Entitlement to a 10 percent disability evaluation for left L5-S1 
radiculopathy is granted for the period from January 6, 2003 to 
September 29, 2003, subject to the criteria governing payment of 
monetary benefits.


REMAND

Unfortunately, a remand is required in this case to ensure that 
there is a complete record upon which to decide the Veteran's 
claim of entitlement to TDIU so that he is afforded every 
possible consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.   Because the Veteran in this case has alleged 
that he is unable to work due to his low back disability, the 
Board finds that the issue of TDIU has been reasonably raised by 
the record and is, thus, properly before the Board by virtue of 
his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  In this case, the Veteran is presently service connected 
for lumbar DDD, which is rated as 40 percent disabiling.   

The Board is clearly aware that the June 2009 VA examination 
addressed the question of the Veteran's employability.  However, 
and unfortunately, there is no indication that the RO has 
considered the issue of a TDIU on its merits.  Such needs to be 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).

Accordingly, the case is remanded for the following actions:

1.  The Veteran should be provided with an 
appropriate application form regarding his claim 
for entitlement to TDIU. The Veteran is requested 
to return the completed form, and he is advised 
that failure to cooperate in the development of 
his claim could result in the denial of the claim.

2.  Thereafter, the claim for TDIU should then be 
adjudicated by the agency of original 
jurisdiction.  If the benefit sought on appeal is 
not granted, a statement of the case shall be 
issued, and the Veteran and his representative 
should be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then returned to 
the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


